DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Kakileti et al (U.S. Publication No. 2017/0245762 A1), teaches an apparatus that comprises a thermal camera for capturing thermal images of the exposed breast area. The thermal camera is connected to a robotic arm that changes the camera angle relative to real-world coordinates so that thermal images can be taken of the breast area from any angle between a frontal view and a left/right lateral view. A processor which executes a software interface tool for semi-automated or automated breast cancer screening based on the thermal images of the breast. Kakileti teaches A “thermal image” is an image which comprises a matrix of pixels each having an associated temperature value. Pixels in the thermal image with a higher temperature value are displayed in the thermal image with a first color and pixels with a lower temperature value are displayed in a second color. Pixels with temperature values between the lower and higher temperature values are displayed in gradations of color between the first and second colors. Thermal images are communicated to a workstation which runs a computer program for processing the thermal images using a software interface tool designed to perform semi-automated or fully-automated screening of thermal images for tumor detection or classification. Thermal images are captured or are otherwise acquired using a thermal camera. Kakileti also teaches a “thermal camera” refers to either a still camera or a video camera with a lens that focuses infrared energy from objects in a scene onto an array of specialized sensors which convert infrared energy into electrical signals on a per-pixel basis and outputs a thermal image comprising an array of pixels with color values corresponding to temperatures of the objects in the image across a desired thermal wavelength band.
However, Kakileti does not teach the features of “determining, using a machine learning model, an angular adjustment to be made to a view position of the thermal imaging camera or a position of the subject by comparing the determined new angle with a required view angle as per thermal imaging protocol when the thermal image does not meet the required view angle as per thermal imaging protocol; and generating a set of instructions to the user for adjusting the view position of the thermal imaging camera for capturing a new thermal image at the required view angle as per thermal imaging protocol” as similarly recited in independent claims 1 and 16.
Claims 2-15 are dependent upon claim 1.
Claims 17-20 are dependent upon claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667